          Case 2:13-cr-00062-CB Document 588 Filed 02/26/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                     )
                                             )       Criminal No. 13-62
                      v.                     )
                                             )       Judge Cathy Bissoon
BRYCE HARPER,                                )
                                             )
                      Defendant.             )



                                            ORDER

       On February 23, 2021, the Court received a Mandate from the Court of Appeals for the

Third Circuit (“Mandate,” Doc. 582) regarding Bryce Harper’s (“Defendant’s”) Motion for

Reduction of Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A) (“Motion,” Doc. 535). The Circuit

explained that it received a letter from Defendant with new information on January 7, 2021

(“Letter,” Doc. 582-1). Because of this new information, the appellate court vacated this Court’s

Order of October 16, 2020 (“Order,” Doc. 563) and remanded the matter for the undersigned to

consider Defendant’s Motion against the backdrop of this new information. On February 25,

2021, the Government promptly filed a Response (“Response,” Doc. 586).

       As the Circuit notes, Defendant’s Letter indicates that Defendant had contracted COVID-

19. (Letter at 1; Mandate at 1.) The Letter states that Defendant has lost his senses of smell and

taste, and that he has complained about his breathing. (Id.) The Government argues that the

Defendant’s contraction of COVID-19 should not change the Court’s analysis. (Response at 4-

5.) In addition, the Government—based upon Defendant’s Bureau of Prisons (“BOP”) medical

records which have been supplied to the Court—points out that Defendant received medical

attention for the virus and has recovered from COVID-19. (Id. at 2-5; see Doc. 587.)



                                                 1
          Case 2:13-cr-00062-CB Document 588 Filed 02/26/21 Page 2 of 3




       While it is unfortunate that Defendant contracted COVID-19, the Government is correct

that this additional fact does not change the Court’s view of Defendant’s Motion. Defendant has

not given any reasons—medical or otherwise—that would constitute “extraordinary and

compelling” reasons for release. (See Order at 3-4.) As to the new information, Defendant

received treatment for the virus through the BOP and has now thankfully recovered.

       More important to the Court’s analysis in this case, however, is consideration of the

sentencing factors set forth in 18 U.S.C. § 3553(a), which the Court is required to consider under

18 U.S.C. § 3582(c)(1)(A). The Court finds release unwarranted here—again, the Court finds

that Defendant’s sentence reflects Defendant’s history and characteristics, the seriousness of

Defendant’s offense, the need to avoid unwarranted sentence disparities among defendants with

similar records who have been found guilty of similar conduct, and the needs for just punishment

and deterrence. (See id. at 2-4.). Indeed, even if Defendant’s virus symptoms were active, the

sentencing factors here weigh so heavily in favor of continued incarceration that Defendant’s

Motion would still fail, absent a showing that he was not receiving adequate care through the

BOP (and even then, the Court is not convinced that release would be the appropriate method of

resolution).

       Finally, as the Court has stated before, and the Government again argues, the other

grounds for relief identified by Defendant under Section 401 of the First Step Act and

Amendment 782 in his Motion are inapplicable or moot. (See Order at 3; Response at 4.)

       Therefore, consistent with the above, upon reconsideration of Defendant’s Motion

together with Defendant’s Letter, Defendant’s Motion for Reduction of Sentence (Doc. 535), is

once again DENIED.




                                                2
          Case 2:13-cr-00062-CB Document 588 Filed 02/26/21 Page 3 of 3




       IT IS SO ORDERED.



February 26, 2021                           s\Cathy Bissoon
                                            Cathy Bissoon
                                            United States District Judge

cc (via ECF email notification):

All Counsel of Record

cc (via First-Class U.S. Mail):

BRYCE HARPER
Reg. # 34033-068
FCI Fort Dix
Federal Correctional Institution
P.O. Box 2000
Joint Base MDL, NJ 08640




                                        3
